February 2, 1993      [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 92-1701

                    RICARDO PADILLA PEREZ,

                    Plaintiff, Appellant,

                              v.

            SECRETARY OF HEALTH & HUMAN SERVICES,

                     Defendant, Appellee.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]
                                                      

                                        

                            Before

                     Breyer, Chief Judge,
                                        
             Torruella and Selya, Circuit Judges.
                                                

                                        

   Raymond Rivera Esteves and Juan A. Hernandez Rivera on brief
                                                      
for appellant.
   Daniel F.  Lopez Romo, United States  Attorney, Jose Vazquez
                                                               
Garcia,  Assistant  United States  Attorney,  and  Amy S.  Knopf,
                                                              
Assistant  Regional  Counsel,  Department  of  Health  and  Human
Services, on brief for appellee.

                                        

                                        

          Per Curiam.  Claimant Ricardo Padilla Perez appeals
                    

a  district  court  judgment  affirming  a  decision  of  the

Secretary  of Health  and  Human Services  denying his  third

claim for Social Security disability benefits.  We affirm.

                              I.

     Claimant was  born in Puerto  Rico on February  7, 1940.

He completed the first grade and is illiterate.  As an adult,

claimant resided and worked in the mainland United States and

Puerto Rico.  He speaks  some English.  Claimant worked as  a

bookbinder  in the  New York  City area,  a job  that largely

required  that  he stand  and  pack  cartons  with books  and

occasionally use  a power  press.   In Puerto  Rico, claimant

worked  as a  road  laborer  for  the Department  of  Natural

Resources performing maintenance and cleaning work.

     Claimant   filed   three  applications   for  disability

benefits based on  an alleged mental  impairment.  The  first

was filed in  Puerto Rico  on September 2,  1982 and  alleged

that  claimant had  been unable  to work since  September 11,

1981  due  to  a  nervous  condition.   The  Social  Security

Administration (SSA)  denied that claim after  initial review

and reconsideration.   The  decision on  reconsideration took

place in May 1983  and claimant did not seek  further review.

Two years later, he filed his second application in New York,

again  alleging September  11,  1981 as  his date  of onset.1

                    

1.  This second application was filed during the grace period
created by  the 1984  Social Security Disability  Reform Act,
Pub. L. 98-460, and entitled claimant to a redetermination of

That  claim   also  was   denied  upon  initial   review  and

reconsideration.   This  time, claimant  sought review  by an

administrative  law judge  (ALJ).   After a  full hearing  at

which   claimant  and  medical  advisor  Rafael  Nogueras  (a

psychiatrist) testified, the ALJ  ruled that claimant was not

disabled on  March 27, 1986.   The  Appeals Council  declined

further  review, thus  rendering  the  ALJ's decision  final.

Claimant did not seek judicial review.   He immediately filed

his third  application, which is the subject of this appeal.2

      In contrast  to his  first  two applications,  claimant

amended his third application to  allege February 25, 1978 as

his date  of onset. (Tr. 272).3  The SSA determined that some

of the earnings that had been attributed to claimant when his

previous  applications  were  processed  were not,  in  fact,

claimant's earnings.  (Tr. 292, 296).   Consequently, the SSA

redetermined  claimant's insured  status  and found  that  it

                    

the whole period presented by his earlier claim.  (Tr. 497).

2.  Although  claimant's third  application  alleged  a  back
impairment, he indicated that his primary ailment was mental.
The sole issue presented in  this appeal is whether  claimant
was disabled by his mental impairment.

3.  Claimant filed  a statement in connection  with his third
application  wherein  he  alleged  that he  lost  his  Social
Security card in New York and that the earnings that appeared
in his record after 1978 did not belong to him.  (Tr. 294).  

                             -3-

expired  on June  30,  1983.   (Tr.  298).4   The SSA  denied

claimant's third application on the ground of res judicata on
                                                          

initial  review,  reconsideration,  and following  a  limited

hearing  by  an  ALJ.5    The  Appeals  Council  vacated this

decision, finding that the ALJ's  March 1986 decision did not

address  certain consultative  evaluations from  the pre-June

1983  period.    The   Appeals  Council  directed  the  ALJ's

attention  to these reports and instructed him to issue a new

decision  after   considering  "all  pertinent   evidence  of

record."  (Tr. 504).     A  supplemental  hearing  was  held.

Once again,  claimant and  Dr. Nogueras testified.   Although

claimant maintained  that he had  not worked since  1978, the

ALJ found that he had earnings in 1980 and 1981  and that the

question was whether claimant  was disabled between September

11,  1981 (his previously alleged date of onset) and June 30,

1983 (when his  insured status expired).   The ALJ found that

during this period, claimant suffered from an anxiety related

disorder and from alcohol  abuse in remission.  This  finding

was  based largely on the testimony of Dr. Nogueras. (Tr. 27,

29).   This condition resulted in  only moderate restrictions

on  claimant's   activities  of   daily  living   and  social

                    

4.  The SSA's prior denial  assumed that claimant was insured
through September 30, 1987.  (Tr. 250).

5.  We  note that  the ALJ  who adjudicated  claimant's third
application  was  not the  same  ALJ  who  denied his  second
application.

                             -4-

functioning during the  relevant period, and seldom  resulted

in  deficiencies of persistence, concentration or pace.   The

ALJ further found that  claimant never suffered from episodes

of deterioration  or  decompensation  in  work  or  work-like

settings.   (Tr.  20).   Where  the  evidence in  the  record

indicated that claimant's past jobs were unskilled, simple to

perform, and  required no  complex mental functions,  the ALJ

concluded that claimant's  anxiety disorder did not  preclude

him from performing his past work before June  30, 1983.  The

Appeals Council declined claimant's request for review,  thus

rendering  this  second ALJ's  decision  final.   (Tr.  5-6).

Claimant sought judicial review under 42 U.S.C.  405(g).  The

district court  adopted the report of a  magistrate judge and

found  that claimant had failed to prove that he was disabled

before June 30, 1983.  This appeal followed.

                             II.

     In evaluating  any disability claim based  on an alleged

mental   impairment,  the  SSA  must  follow  the  sequential

evaluation  process outlined  in  20  C.F.R.    404.1520  and

404.1520a.   See  Goodermote v. Secretary of Health and Human
                                                             

Services, 690 F. 2d 5, 6-7  (1st Cir. 1982).  Bearing in mind
        

that Social Security proceedings are  not, strictly speaking,

adversarial,  Deblois  v.  Secretary  of  Health   and  Human
                                                             

Services, 686 F.2d  76, 80  (1st Cir. 1982),  it remains  the
        

claimant's   burden  to  prove  that  his  mental  impairment

                             -5-

disabled him  from performing  his past relevant  work before
                                                             

his insured status expired.  See, e.g., Santiago v. Secretary
                                                             

of Health and Human Services, 944  F.2d 1, 5 (1st Cir. 1991);
                            

Gray  v. Heckler, 760 F.2d 369, 371 (1st Cir. 1985); Deblois,
                                                            

686 F.2d at 77.  Our review is limited to determining whether

the findings  of the  Secretary are supported  by substantial

evidence  on the  record as  a whole.  Ortiz v.  Secretary of
                                                             

Health  and  Human  Services,  955 F.2d  765,  769  (1st Cir.
                            

1991)(per curiam).

     As  it  is  undisputed  that  claimant's  insured status

expired   on  June  30,  1983,  the  issue  here  is  whether

substantial  evidence  supports  the Secretary's  nondisabled

finding for the period before this date. It is not enough for

the claimant  to establish that an  impairment which disabled

him from  working after his  insured status  expired had  its
                       

roots before then.  Deblois, 686 F.2d at 79.   While there is
                           

evidence  indicating  that  claimant's  condition   may  have

reached  disabling severity  after 1986,  on balance,  we are

compelled  to agree that claimant  has not shown  that he was

disabled before June 30, 1983.  We review the record. 

                        III.                                 

     The  earliest medical  records  indicate  that  claimant

reported  experiencing  nervous  problems  and  daily alcohol

consumption in  1976 while  securing treatment for  trauma to

his left  knee.   He did  not seek  treatment for  his nerves

                             -6-

then. (Tr. 358-59).   He sought  outpatient treatment at  the

Clinica Externas  de Adultos on August 20, 1979.  He was then

thirty-nine years old.  He reported  that he had quit his job

with the Department of  Natural Resources because his "nerves

betray[ed]" him  and he claimed  to have been  unemployed for

over a year.   (Tr. 171).  Mental examination  found claimant

tense and anxious but  approachable, in contact with reality,

and  with "very acceptable" judgment.  (Tr. 167).  An anxiety

reaction was diagnosed and claimant was placed on Vistaril (a

tranquilizer).  (Tr. 167).  No  further treatment is reported

for  approximately  two  years.6     Claimant  consulted  Dr.

Ferdinand Berrios  in August  1981 complaining of  chest pain

and  shortness of  breath  associated with  states of  marked

anxiety.  (Tr.  417-27).    Dr. Berrios  diagnosed  a  severe

anxiety  neurosis  with  depressive  traits.   He  prescribed

antianxiety  medications (Adapin  and Vistaril)  and Mellaril

(an  antipsychotic)  and  recommended  that  claimant  obtain

psychiatric treatment.  Claimant sought such treatment at the

outpatient  clinic of  the Bayamon  Regional  Hospital, again

complaining  of problems with  his nerves.    At this time it

                    

6.  As noted above, the  SSA's earnings records indicate that
claimant worked  during  this two  year period.   (Tr.  296).
Apart from his own statements, claimant submitted no evidence
to rebut the SSA's earnings record.  We think it a relatively
simple matter for claimant's  counsel to secure  verification
of  claimant's  alleged  dates  of  employment and  departure
therefrom.  Absent such evidence, we have no cause to second-
guess the SSA's findings.     

                             -7-

was reported that claimant made excessive use of alcohol.  In

September 1981 claimant was diagnosed to be suffering from an

anxiety  reaction with  dissociative  features of  hysterical

origin.   Mellaril and Adapin were continued and  counselling

was prescribed.   (Tr. 170).   In follow-up  visits over  the

next seven months claimant reported that the medications were

not  helping and that he  experienced hallucinations.  Yet in

May  1982  he  was  relevant, coherent  and  oriented  in all

spheres.   (Tr. 175).  Mellaril was discontinued and Vistaril

restarted.  (Tr. 176).   

     A  consulting psychiatrist, Dr.  Miguel Bravo, evaluated

claimant for the SSA on October 15, 1982.  (Tr. 411-13).  Dr.

Bravo  interviewed  claimant with  one  of  his cousins,  who

reported that  claimant heard voices and  knocking sounds and

disappeared  from home  for days  at a  time during  which he

wandered  the neighborhood and  became disoriented.  Claimant

reported  that   he  spent   his  days  walking   around  the

neighborhood,  occasionally  helping   with  the   housework,

watching T.V. or listening  to the radio.  He related well to

family and neighbors  who visited him.  Personal  hygiene was

adequate.     Dr.  Bravo  reported  that   claimant  appeared

anguished during  his mental  examination and that  he cried,

with thought content centered around his difficulty keeping a

job.    He  expressed  himself  with  difficulty,  exhibiting

thought blocking, flight of ideas and occasional incoherence.

                             -8-

His  intellect  appeared  below  average and  he  was  easily

distracted.   He  was disoriented  in  time and  place  while

oriented in person.   Memory was deteriorated  for all events

and his  affect was  depressed.   Judgment  and insight  were

null.     Dr.  Bravo  diagnosed  a  chronic  undifferentiated

schizophrenia and found that claimant was not able  to handle

funds.7     Shortly after  Dr. Bravo's  evaluation claimant's

internist (Dr. Berrios)  opined that  claimant was  disabled.

(Tr. 418, 439). 

     Claimant was evaluated for  the SSA again in  March 1983

by  another  psychiatrist,   Dr.  Mojica  Sandoz.8     Mental

examination found claimant  unshaven though clean, exhibiting

slight psychomotor retardation.   He was slightly anxious and

tense, but  accessible, cooperative  and frank.   He  did not

show   a   significant  impairment   in   his   capacity  for

                    

7.  Another   consultant,  Dr.   Ramon  Freese   Suarez,  (an
internist and cardiologist),  evaluated claimant in  November
1982.   He found  a neuropsychiatric condition,  severe lower
leg varicosities  and gastritis.   (Tr.  429).   Dr. Freese's
report indicates that claimant reported that he had worked in
several factories in  New York but was thrown out of jobs due
to his nervous  condition.  (Tr. 426).  In  contrast to other
medical records, Dr. Freese's  report indicates that claimant
was last employed in 1981 by the city of Corazol. (Tr. 426). 

8.  Claimant  told Dr.  Mojica that he  had not  worked since
1977  or  1978,  his last  job  being  with  the Puerto  Rico
Department of  Natural Resources.   He also reported  that he
wounded  himself with a machete while he was so employed, and
that he had  to quit because  his superior did  not want  him
working  anymore.  He claimed to have been fired from another
job as a janitor.  (Tr. 444-45).    

                             -9-

establishing interpersonal relations.  (Tr. 445).  Though not

spontaneous, claimant was logical, coherent and relevant.  He

exhibited no suicidal or homicidal tendencies nor evidence of

hallucinations.      He  also   did   not  show   personality

deterioration.     There   was  no   evidence   of  blocking,

disorganization,  nor  difficulty   in  the  formulation  and

elaboration  of ideas.   Remote memory was spotty, but recent

and  intermediate  memory   were  adequate.     Noting   that

claimant's  intellectual  functioning  appeared to  be  below

average,   Dr.   Mojica  diagnosed   an   unspecified  mental

retardation and  dependent personality  disorder.   He  found

claimant able to handle funds. (Tr. 445-46).

     Claimant  returned to  the outpatient  clinic in  Puerto

Rico again on May 5, 1983, at which time he reported that the

medications were helping him and that he was more calm.  (Tr.

177).   No medical treatment is reported for more than a year

after claimant's  insured status expired.   Claimant returned

to the outpatient clinic on October 15, 1984, claiming he had

been  absent during the interim because he was caring for his

sick  mother.  He appeared clean, anxious and oriented in all

spheres. (Tr. 179).  His  memory and intellect were adequate,

although  judgment and insight were poor.  A mild to moderate

anxiety  disorder  was  diagnosed  and  Vistaril   was  again

prescribed.  (Tr. 179-80).   An individualized treatment plan

dated November 28, 1984 described claimant's anxiety disorder

                             -10-

as  chronic  and mild,  while  indicating  that claimant  had

exhibited good adaptation over the last year.  (Tr. 181-184).

A February 15, 1985 treatment  summary from the Mental Health

Center indicated that  claimant then had  a mild to  moderate

anxiety disorder and was partially  limited in his ability to

do his usual work.  (Tr. 190-91).

     The medical evidence following  claimant's return to New

York in  March 1985 suggests that  his condition periodically

became more  dire.  After  filing his second  application for

disability  benefits, claimant allegedly began suffering from

hallucinations   and  tried   to  kill   himself.     He  was

hospitalized at  the South  Beach Psychiatric Center  between

May 17-25 and diagnosed  with an atypical psychosis.   A long

history of alcohol abuse was identified, including blackouts,

delirium tremens  and one  prior suicide attempt.9   Claimant

was treated with Haldol (an antipsychotic)  and psychotherapy

and  referred  to  Alcoholics  Anonymous.    (Tr.   199-206).

Shortly after his discharge  from the South Beach Psychiatric

Center claimant was  evaluated for  the SSA by  Dr. J.  Fiks.

Claimant   appeared   manipulative,  demanding,   and  vague,

exhibiting a  tendency to overreact  and exaggerate.   He was

able to  provide information to suit his  needs but otherwise

noncommittal.  His reliability was  poor.  Dr. Fiks diagnosed

                    

9.  Claimant reported that he  had stopped drinking one month
before his admission.  (Tr. 199).

                             -11-

a  passive-aggressive  personality  disorder  and  questioned

claimant's ability to handle funds.  (Tr. 207-08).   

     Claimant  secured further  treatment  from the  New York

Office of Mental  Health.10   He appeared to  improve in  the

fall  of  1985  and remained  asymptomatic  despite decreased

medications.  At that time, claimant again was caring for his

mother, who had had  surgery.  Another psychiatric evaluation

from November 1985 indicated that claimant could not tolerate

the  pressure of  a  competitive  work  setting  due  to  the

likleihood of decompensating under stress.  (Tr. 212).  

     The  SSA obtained  two assessments of  claimant's mental

residual  functional  capacity  (RFC) from  two  nonexamining

consultants.  On July  17, 1985, Dr. Alan Kaye  reported that

claimant  was limited  only  in his  capacity to  understand,

remember and carry out technical job instructions.  He opined

that claimant  was capable  of work.   (Tr.  143,  146).   On

December 16, 1985, Dr. A. Stockton reported that claimant was

moderately limited in  his abilities to  understand, remember

and  carry  out  detailed  instructions,  interact  with  the

general  public, accept  instructions and  criticism, and  to

respond  to changes  in the  work setting  and set  realistic

goals.  (Tr.  148-50).  No other significant limitations were

noted.

                    

10.  Claimant also had surgery for varicose veins in his legs
in June 1985.  (Tr. 233). 

                             -12-
                              12

     Claimant returned to Puerto  Rico in January 1986, where

his  second  application was  denied.    On  August 2,  1986,

claimant was evaluated by Dr. Cordero Alonso, a psychiatrist,

in connection  with his third application (Tr.  458-63).  Dr.

Cordero  diagnosed a  schizophrenic syndrome  with histrionic

features.  He found claimant unable to handle funds.  Another

psychiatrist, Dr.  Lopez Flores, evaluated claimant  on March

7, 1987.  He diagnosed  a moderate severe dysthymic  disorder

with  agitation and  psychotic traits.  (Tr. 467-68).11   Two

nonexamining consultants  made RFC  assessments.  On  May 15,

1987,  psychologist  Orlando  Reboredo  found  that  claimant

suffered  from recurrent  major depression  with  anxiety and

psychotic  episodes.   He found claimant  was not  capable of
                                                 

work and that  his condition  met listing 12.04.   (Tr.  335-

43).12   However, Dr. Reboredo was not  asked to focus on the

                    

11.  In  this interview,  claimant reported  that he  had not
worked  since 1977 and that he had always had mental problems
but  that these were exacerbated after a sister died in 1985.
Claimant  was then  being  treated with  Halcion (a  sleeping
pill)  and  Mellaril.    Claimant denied  using  alcohol  and
reported  that his  mother  was insane.   Mental  examination
found  claimant  to   be  logical,  coherent  and   relevant,
perception unstable, affect sad, and his mood was anxious and
depressed.   His concentration and attention  span were below
par.  He   was  oriented   only  in  person,   and  exhibited
significant  memory defects.  Judgment  lacked insight.  (Tr.
468).

12.  Dr.  Reboredo  indicated  that  claimant  suffered  from
marked  restrictions of  his activities  of daily  living and
difficulties  maintaining  social functioning,  with frequent
deficiencies of concentration, persistence  and pace, and one
or two episodes of deterioration or decompensation in work or
work-like settings.   

                             -13-
                              13

period  between 1978  and  1983.   Another psychologist,  Dr.

Pedro  Ivan Garcia, reviewed the evidence with a specific eye

to evaluating claimant's condition before his insured  status

expired  on June 30, 1983.   He indicated  that that evidence

pointed  to a nonsevere anxiety disorder that did not meet or

equal a listing. (Tr. 344, 346).13

                             IV.

     On appeal,  claimant argues  that the SSA's  decision is

not supported  by substantial  evidence on  the  record as  a

whole  because the  Secretary  relied on  isolated statements

supporting   a  non-disabled  finding   while  ignoring  what

claimant  says is  "overwhelming evidence"  to  the contrary.

The  argument overlooks  the fact that  most of  the evidence

that might  support a  disabled finding  was from  the period

after claimant's insured  status expired.   Medical  evidence

generated after  a claimant's  insured status expires  may be

considered for what light  (if any) it sheds on  the question

whether  claimant's  impairment  reached  disabling  severity

before his insured status  expired.  See, e.g.,  Deblois, 686
                                                        

F.2d  at 81 (holding ALJ should have asked consulting experts

whether pro se claimant's mental impairment reached disabling
              

                    

13.  Dr.  Ivan  Garcia  noted  only   slight  restriction  of
claimant's  activities  of  daily  living   and  difficulties
maintaining  social functioning.   He reported  that claimant
seldom experienced deficiencies of persistence, concentration
or  pace,  and  that  he  never  suffered  from  episodes  of
deterioration in work  or work-like settings.  (Tr. 352).

                             -14-
                              14

severity  before  his  insured  status expired);  Alcaide  v.
                                                         

Secretary of  Health and  Human Services, 601  F. Supp.  669,
                                        

672-73  (D.P.R.  1985)(applying  Deblois where  claimant  had
                                        

counsel).   See also Basinger v. Heckler, 725 F.2d 1166, 1169
                                        

(8th Cir.  1984)(collecting cases).   Here,  the ALJ  did not

specifically  mention  evidence  from the  post-1984  period,

finding  that   "no  consideration  must  be   given  to  the

impairment  as it existed at a time  too far removed from the

date  when claimant's insured status expired."  (Tr. 20).  We

cannot  fault the ALJ for this ruling.  The Appeals Council's

remand order  specifically directed  the ALJ to  consider the

1983  reports  of Drs.  Mojica and  Freese  in issuing  a new

decision.   With the exception  of Dr. Garcia's  PRTF - which

found that  claimant's anxiety  disorder was not  even severe

during  the insured  period  - the  evidence generated  after

claimant's insured status expired did not  address claimant's

condition before June 1983.  Rather, the medical evidence and

SSA evaluations addressed claimant's condition as of the time

he  was examined.  Thus, the ALJ  did not err in declining to

review evidence too remote in time from the insured period to

be probative  of claimant's  condition before June  1983. Cf.
                                                             

Tremblay v. Secretary of Health and Human Services, 676  F.2d
                                                  

11, 13 (1st Cir. 1982)(ALJ had no obligation to refer medical

records from  period after claimant's  insured status expired

to medical advisor).  

                             -15-
                              15

     Substantial  evidence supports the ALJ's conclusion that

claimant was  not  disabled from  his  past work  before  his

insured status  expired.   The medical evidence  through 1984

disclosed  a  mild  to  moderate anxiety  disorder  that  was

managed  by medications.14   There  is a  significant gap  in

treatment between  1979 and 1981, during  which time claimant

worked.    After filing  for  benefits  and securing  further

treatment in 1982,  claimant again stopped treatment  between

May 1983 and October 1984  to care for his sick mother.  Such

activity  tends  to  support  the  conclusion  that  claimant

retained the capacity  to work.  Dr. Nogueras  had previously

testified that claimant remained capable of performing simple

repetitive tasks  even when the more dire  evidence from 1985

onward was taken  into account.  (Tr. 67-68).   The ALJ could

reasonably  conclude  that  claimant retained  this  capacity

before June 1983.     

     Claimant argues that a vocational expert was required to

explain how his severe mental impairment affected his ability

to sustain gainful employment.   While this might be true had

                    

14.  The ALJ  relied on Dr. Nogueras'  testimony in rejecting
Dr. Bravo's schizophrenia diagnosis.  Dr. Nogueras discounted
schizophrenia because the mental  health clinic then treating
claimant did not make this diagnosis and because the  medical
records did  not reveal persistent psychotic  symptoms.  (Tr.
62,  104).    Dr.  Nogueras opined  that  claimant's  alleged
hallucinations  were more likely  due to  alcohol withdrawal.
Such  conflicts in  the  evidence are  for  the Secretary  to
resolve.   Lizotte v. Secretary of Health and Human Services,
                                                            
654 F.2d 127, 128 (1st Cir. 1981)(citation omitted).      

                             -16-
                              16

the ALJ determined that claimant could  no longer perform his

past  work, see, e.g., Ortiz v. Secretary of Health and Human
                                                             

Services,  890  F.2d 520,  524  (1st  Cir. 1989)(noting  that
        

vocational  expert  typically  required  where  nonexertional

impairment significantly limits claimant's ability to perform

jobs he is otherwise exertionally capable of performing),

that  is not the  case here.   The record supports  the ALJ's

view that claimant retained the capacity to  perform his past

unskilled work  before June 1983.   Further evidence  was not

necessary.  

     Finally, claimant says  that the fact that he  was fired

from  his  past jobs  undermines  the  ALJ's conclusion  that

claimant remained capable of performing his past work and the

ALJ's   subsidiary  finding  that   claimant  never  suffered

episodes of deterioration or  decompensation in work or work-

like settings.   The  sole evidence  that claimant was  fired

came  from  the  claimant  himself, as  he  reported  this to

various  medical providers and SSA representatives.  However,

claimant proved  to be an unreliable  and inconsistent source

of information.   He  identified various dates  of employment

for  his past work, and alternately reported that he had been

fired  or  quit  his  job  with  the  Department  of  Natural

Resources.   Claimant's contention that  he was fired  by the

Department of  Natural Resources  in 1978 is  contradicted by

the  SSA's earnings  record, which  indicated that  he worked

                             -17-
                              17

until September 11, 1981.  (Tr. 298).   The  ALJ did not find

claimant  wholly  credible.    Absent  evidence corroborating

claimant's assertions  from the  relevant time, we  think the

ALJ's finding may stand. 

     Judgment affirmed.
                       

                             -18-
                              18